HORTON, j.,
dissenting: I agree with the majority holding reversing the trial court’s ruling in regard to the abatement request of LSP Association. In abatement proceedings, the trial court may not increase the taxpayer’s assessment above the amount established by the taxing authority. I respectfully disagree with the majority’s mandate affirming the trial court’s ruling in regard to the dwelling unit owners’ assessments. Accordingly, I would reverse and remand for a determination of appropriate assessments on each dwelling unit owner’s property.
The majority agrees with the trial court that the unit owners’ assessments are properly limited to the cost less depreciation figure agreed to by the parties. It sees no place for intangible elements that influence most real estate values. It equates these elements with licenses and suggests that we analyze them separately from the real estate units. As a result, the majority would not tax them. To some degree, these elements are inseparable from the value of the units and are a necessary part of establishing the units’ value.
RSA 72:6 (1991) provides that “[a]ll real estate, whether improved or unimproved, shall be taxed except as otherwise provided [by statute].” “Real estate” encompasses “lands, tenements, and hereditaments, and all rights thereto and interests therein.” RSA 21:21, I (1988).
In order to determine the proper taxable value, real estate must be appraised at its full and true value. RSA 75:1 (1991). This is the price the property will bring in a fair market after reasonable efforts to find a purchaser who will give the highest price for it. Public Service Co. v. New Hampton, 101 N.H. 142, 146, 136 A.2d 591, 595 (1957).
The association and the unit owners constitute individual taxpayers. As such, their assessments must be determined separately despite the consolidation of their abatement actions. See RSA 73:10 *379(1991). Each owner is responsible for the tax assessed on his residential structure, see RSA 73:10, and the parties do not contest the $6,201,300 assessed for the depreciated cost of the individual units within the Park. The town, argues, however, that the trial court erred in not permitting it to tax, in addition to the depreciated value of the physical structure itself, the value that inheres in each unit in the marketplace which is not reflected in the depreciated cost figure.
The trial court correctly noted that assessment of a blanket “site amenity” charge against all unit owners is not appropriate. See Appeal of Cannata, 129 N.H. 399, 401, 529 A.2d 896, 897 (1987) (recognizing property must be individually assessed and town cannot create broad categories of property with automatic assessments of given values). Each unit’s value is not based exclusively on the depreciated cost, but also on the rights and interests that are inherent in unit ownership. See RSA 21:21, I. I would conclude that these rights and interests may be considered in the calculation of the units’ value.
The club membership conferred with ownership of a unit and evidenced by a voting member certificate may be considered in ascertaining the unit’s value for tax purposes. See Locke Lake Colony Assoc. v. Town of Barnstead, 126 N.H. 136, 139, 489 A.2d 120, 122 (1985). Membership in the association increases the structure’s value to a prospective buyer, see id., because membership will necessarily be transferred to a purchaser along with the unit, see Public Service Co., 101 N.H. at 147, 136 A.2d at 596 (“transmissible value” is material for assessment purposes). A buyer can anticipate access to common areas and improvements provided to members; these privileges enhance the value of the individual lots by acting as a major attraction to purchasers. See Locke Lake Colony Assoc., 126 N.H. at 139, 489 A.2d at 122. Membership is intimately intertwined with the primary use of the units. See Appeal of Town of Plymouth, 125 N.H. 141, 145, 479 A.2d 1388, 1390 (1984). A calculation of each unit’s overall value for assessment purposes should include the value of interests that accompany unit ownership.
I also agree with the trial court that “[t]he sole reason why units at Lake Shore Park are worth as much as they are worth as suppoi'ted by individual sales is the location of the structures near beautiful Lake Winnipesaukee” and that “location is an item . . . that should be part of a Town property assessment.” Each unit’s proximity to the lake, views, and other amenities contributes to its individual value. See Emmons v. Company, 83 N.H. 181, 184, 141 A. 65, 67 (1927); Manufacturing Co. v. Gilford, 64 N.H. 337, 348, 10 A. *380849, 850 (1887). Location can be considered in computing fair market value. See Emmons, 83 N.H. at 184, 141 A. at 67.
The unit owners have an ownership interest in their structures. In this State; buildings are taxable as real estate. RSA 72:7 (1991). An additional interest in the land underlying the structures is not required to tax the unit owners on the fair market value of their structures. Cf. Lin-Wood Dev. Corp. v. Town of Lincoln, 117 N.H. 709, 711, 378 A.2d 741, 742 (1977) (rejecting argument that ski facilities located on leased portion of land could not be taxed as “real'estate” because that term was limited to land owned in fee). Calculation of the fair market value of the units at Lake Shore Park should include all factors “that fairly might be brought forward and reasonably given substantial weight” in bargaining between a buyer and seller, Society Hill at Merrimack Condo. Assoc. v. Town of Merrimack, 139 N.H. 253, 255, 651 A.2d 928, 930 (1994) (quotation omitted),, including the value of location and the interests that accompany unit ownership. See Gilford, 64 N.H. at 348, 10 A. at 850 (in' appraising property, “all the facts and circumstances affecting its value are competent evidence”). Property taxes should reflect the assessment value of the property as of the inventory taken in April of that tax year. See RSA 76:2 (1991); RSA 72:7-a (1991); Bigwood v. Merrimack, 113 N.H. 538, 539, 309 A.2d 895, 896 (1973).
Despite the fact that dwelling locations within the park are automatically renewed by the association each year, the association has the ability to relocate individual units within the park. This possibility will undoubtedly have some bearing on the fair market value of the structures because it affects the price a buyer would be willing to pay for the unit. Public Service Co., 101 N.H. at 146, 136 A.2d at 595. Accordingly, the association’s authority to change the location of the units must be considered in determining the market value of the units.
The plaintiffs argue that because the value of location and interests that accompany unit ownership have already been reflected in the association’s assessment, considering these values in the unit owners’ assessments constitutes impermissible double taxation. Double taxation occurs when the same property.is “subject to a double tax, payable by the same party, either directly or indirectly.” Opinion of the Justices, 77 N.H. 611, 614, 93 A. 311, 312 (1915). I would hold that considering location and interests that accompany ownership in the assessments of both the association’s land and the unit owners’ structures does not constitute double taxation.
*381The association and unit owners freely have chosen to be taxed as separate entities. See Quimby v. Quimby, 118 N.H. 907, 910-11, 395 A.2d 1247, 1249 (1978) (real property generally taxed to the person claiming title to it unless person in possession and actual occupancy of the property consents to be taxed). By consenting to be taxed on their individual structures, the unit owners impliedly assented to consideration of all factors that comprise the fair market value of their structures.
Furthermore, “double taxation does not exist if the property taxed in each instance is not the same.” Opinion of the Justices, 77 N.H. at 613, 93 A. at 312. The property taxed to the association will reflect the fair market value of the land at Lake Shore Park; the property taxed to the unit owners will reflect the fair market value of the structures sited at the Park. The value of location and the interests that accompany ownership will enter into the calculation of the fair market value of both categories of real estate, see Society Hill at Merrimack Condo. Assoc., 139 N.H. at 255, 651 A.2d at 930, but the “property taxed” is different in each instance. Location and interests that accompany ownership inhere in both undeveloped property as potential developable land and in developed property. Once property has been developed, these values must be allocated between the land as undeveloped and the development. In other words, to the extent that the value of location and interests that accompany ownership reflect the fully-developed value of the land and structures, this value must be allocated between the land and structures in an appropriate manner to consider the location value and interests unique to each property.
I would leave determination of the appropriate assessment amounts to the trial court. Upon examination of the individual structures and the unit owners’ interests, appropriate to each unit, if the trial court finds the value of a given unit exceeds the sum originally assessed against that unit owner for the depreciated cost of the structure and the site amenity charges, then no additional amount may be added to the assessment. If the value is less than the assessed amount and if the unit owner is paying more than his proportional share of taxes, then an appropriate abatement will be required for each unit.
Once the association’s amount has been assessed and each unit owner’s amount is calculated, I would have the court apply an appropriate equalization value to make all assessments proportional. Appeal of Andrews, 136 N.H. 61, 64, 611 A.2d 632, 634 (1992) (recognizing town must apply uniform equalization ratio to ensure proportional assessments).
*382I respectfully dissent.
BRODERICK, J., joins in the dissent.